                   Case 1:19-cr-00119-SPW Document 139 Filed 08/05/21 Page 1 of 7
                                  United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                 JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR 19-119-BLG-SPW-3
 CLIFFORD LEE BENNETT                                                      USM Number: 17750-046
                                                                           Juli M.Pierce
                                                                           DcIciidaiU's Attorney



THE DEFENDANT:
      pleaded guilty to count(s)                         1 of the Superseding Information
      pleaded nolo contendere to count(s) which
 □
      was accepted by the court
      was found guilty on count(s) after a plea of
 □
      not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                               Offense Ended   Count
 21:84A=Cd.F Possession With The Intent To Distribute Methamphetamine;                             08/22/2019      Is
 18:2 Aiding and Abetting, Forfeiture Allegation




The defendant is sentenced as provided in pages 2 through 7 of thisjudgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 □    The defendant has been found not guilty on count(s)
 13   The Indictment is dismissed on motion of the United States


        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fi nes, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.


                                                             August 5.2021
                                                             Date of Imposition of Judgment




                                                             signature of Judge

                                                             Susan P. Walters
                                                             United_States_District Judge
                                                             Name and Title of Judge

                                                             Augusts, 2021
                                                             Dale
Case 1:19-cr-00119-SPW Document 139 Filed 08/05/21 Page 2 of 7
Case 1:19-cr-00119-SPW Document 139 Filed 08/05/21 Page 3 of 7
Case 1:19-cr-00119-SPW Document 139 Filed 08/05/21 Page 4 of 7
Case 1:19-cr-00119-SPW Document 139 Filed 08/05/21 Page 5 of 7
Case 1:19-cr-00119-SPW Document 139 Filed 08/05/21 Page 6 of 7
Case 1:19-cr-00119-SPW Document 139 Filed 08/05/21 Page 7 of 7
